Argued on: January 13, 2014
           February 11, 2014

                               IN THE COURT OF APPEALS OF

                                        MARYLAND

                                  Misc. Docket AG No. 55

                                   September Term, 2012


                               IN THE MATTER OF THE PETITION
                                   FOR REINSTATEMENT OF
                                   LOUIS PETER TANKO, JR.
                                  TO THE BAR OF MARYLAND



                                      Barbera, C.J.
                                      Harrell
                                      Battaglia
                                      Greene
                                      Adkins
                                      McDonald
                                      Watts,

                                                      JJ.


                                   PER CURIAM ORDER
                                    Battaglia, J., dissents.


                                   Filed: February 12, 2014
IN THE MATTER OF THE PETITION                  *                    In the
FOR REINSTATEMENT OF
LOUIS PETER TANKO, JR.                         *              Court of Appeals
TO THE BAR OF MARYLAND
                                               *                Of Maryland

                                               *              Misc. Docket AG

                                               *                   No. 55

                                               *           September Term, 2012


                                      PER CURIAM ORDER


        This matter came before this Court most recently on a Petition for Reinstatement filed by

Louis Peter Tanko, Jr. and the response of Bar Counsel. The Court denied the Petition for

Reinstatement on December 14, 2012.

        Petitioner filed thereafter an Amendment by Interlineation to the Petition for

Reinstatement and Motion to Strike and Opposition to Bar Counsel’s Response and for

Reconsideration of Order Denying Reinstatement and Request for Hearing. Bar Counsel filed a

response. The Court granted the motion for reconsideration and then denied the motion to strike,

the request for hearing and request for reinstatement on May 16, 2013.

        Petitioner filed a second Motion for Reconsideration and Request for Hearing on or about

June 18, 2013. Bar Counsel responded seeking denial of the motion. The Court granted the

Motion for Reconsideration and Request for Hearing. Oral arguments were heard before this

Court during the January and February 2014 Sessions. In consideration of the papers and

argument, it is this   12th   day of February, 2014

        ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring,

that Louis Peter Tanko, Jr. be, and he is hereby, reinstated to the practice of law in this State,
subject to payment by Petitioner of $2,500 to Mrs. Sharon Gosnell, mother of his former client,

Howard G. Brown, as disgorgement of the unearned portion of the $5,000 fee paid by Mrs.

Gosnell, on behalf of her son, Mr. Brown; and it is further

         ORDERED, that the Clerk of this Court, upon the condition having been met and

certified by Bar Counsel that fact in writing to the Court, shall replace the name of Louis Peter

Tanko, Jr. upon the register of attorneys entitled to practice law in this State and certify that fact

to the Trustees of the Clients Protection Fund and to the Clerks of all judicial tribunals in this

State.




                                                               /s/ Mary Ellen Barbera
                                                               Chief Judge
Argued on: January 13, 2014
           February 11, 2014

                               IN THE COURT OF APPEALS OF

                                         MARYLAND

                                   Misc. Docket AG No. 55

                                     September Term, 2012


                               IN THE MATTER OF THE PETITION
                                   FOR REINSTATEMENT OF
                                   LOUIS PETER TANKO, JR.
                                  TO THE BAR OF MARYLAND


                                       Barbera, C.J.
                                       Harrell
                                       Battaglia
                                       Greene
                                       Adkins
                                       McDonald
                                       Watts,

                                               JJ.


                               Dissenting Opinion by Battaglia, J.


                                    Filed: February 12, 2014
      I respectfully dissent from the order in this case, because I would not reinstate Louis

Peter Tanko, Jr. until he disgorged the entire $5,000 paid by Mrs. Sharon Gosnell. Mr.

Tanko did not get the informed consent of Mrs. Gosnell for him to immediately access the

$5,000 retainer, which he deposited into his operating account, rather than in his trust

account, in violation of Maryland Rules of Professional Conduct 1.15(a) and (c). Attorney

Grievance v. Tanko, 427 Md. 15, 45 A.3d 281 (2012). In my view, regardless of the amount

of work Mr. Tanko alleged that he performed, his unfettered access to the money requires

disgorgement of the entire $5,000 fee paid by Mrs. Gosnell.